DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  in both claims 8 and 9, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on line 4, applicant need to insert --- and --- in front of “1 wt% ZnO),”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  on line 4, applicant need to insert --- and --- in front of “1 wt% ZnO),”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  on line 2, applicant need to change “liquid components.” to --- liquid component. ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the calcium phosphate material comprises 15-40 wt.% of beta tricalcium phosphate.  Applicant need to specify what the weight percentage is based on:
That is, in [0032] of US-PGPUG of present application, applicant state that the bone void filler material can be prepared from a two component system that consists of  (a) dry components of calcium phosphate and bioactive glass, and (b) a wet solution such as saline, citric acid, or sodium hydroxide solution.  Applicant then state that the dry material (a) can comprise 15-40 wt.% of beta tricalcium phosphate.  So, it seems that in [0032], applicant is saying that the wt.% of beta tricalcium phosphate is based on the weight of the dry material.  However, claim 2 recites that “the calcium phosphate material” comprises 15-40 wt.% of beta tricalcium phosphate instead of saying that “the dry material” comprises 15-40 wt.% of beta tricalcium phosphate.
Appropriate clarification and/or correction is required.  
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the bone void filler of claim 1 includes 15-30 wt.% of monocalcium phosphate monohydrate.  Applicant need to specify what the weight percentage is based on:
That is, in [0032] of US-PGPUG of present application, applicant state that the bone void filler material can be prepared from a two component system that consists of  (a) dry components of calcium phosphate and bioactive glass, and (b) a wet solution such as saline, citric acid, or sodium hydroxide solution.  Applicant then state that the dry material (a) can comprise 15-30 wt.% of monocalcium phosphate monohydrate.  So, it seems that in [0032], applicant is saying that the wt.% of the monocalcium phosphate monohydrate is based on the weight of the dry material.  However, claim 3 recites that “bone void filler of claim 1” comprises 15-30 wt.% of monocalcium phosphate monohydrate without specifying that the wt. percentage is based on the weight of the dry material.  Appropriate clarification and/or correction is required. 
 Also, by the same logic, applicant need to make similar corrections for claims 4-6 as well.  Additionally, claims 5 and 6 recite the percentages without specifying whether it is a wt.% or not.  Appropriate corrections are necessary. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the bioactive glass component (of claim 1) is in the range of 5-25 % by wt. bioactive glass.  It is confusing as to what applicant is saying here (according to [0032] of present specification, the dry material (of the bone void filler material) can comprise 5-25 wt.% of bioactive glass powder).
Appropriate clarification and correction are required (including specifying what the wt. percentage is based on).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bioactive glass powder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the filler has a minimum compressive strength of 1 mPa after hardening.  It is unclear whether applicant meant to recite “1 mPa” (milli-pascal) or “1 MPa” (mega-pascal) because in [0009] of present specification, applicant state that the filler has a minimum compressive strength of 1 mPa, whereas in [0043], applicant state that filler has a minimum compressive strength of a Mpa.
Appropriate clarification and/or correction is required.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, applicant recite that the kit further includes 5-35% surfactant.  Applicant need to (i) specify what the percentage is based on (in [0032] of present specification, applicant state that the dry material of the bone void filler can comprise  5-35% surfactant); and (ii) specify whether the percentage is wt.% or not. 
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, applicant recite that the dry material comprises “5 to 7% carboxy methyl cellulose;” without specifying whether the percentage is a wt.% or not.
Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, which depends on claim 18, recites the limitation "the second syringe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachert et al (US 2016/0279287 A1).
Bachert teaches (claim 1, [0028], [0059] and [0133]) a flowable/injectable, osteostimulative bone graft material (instant bone void filler) comprising: calcium phosphate; bioactive glass; carboxymethyl cellulose; and a fluid which is saline (which Bachert uses in its working example).  Bachert teaches (claim 13) that its bioactive glass can be 45S5.  Thus, Bachert meets instant claims 1, 10 and 12 (because Bachert anticipates instant bone void filler of claim 1, it is the Examiner’s position that Bachert’s bone graft material would inherently be capable of treating a bone defect which is a bone marrow lesion and that its bone graft material would inherently be configured for injection in a subchondral bone defect, as instantly recited in claim 12).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1).
With respect to instant claim 5, Bachert teaches (claim 7) that its carboxymethyl cellulose is present in the amount of 5-15 wt.%.  Such range overlaps with instant range of claim 5, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d  257, 191 USPQ 90 (CCPA 1976).  Thus, Bachert renders obvious instant claim 5.
With respect to instant claim 8, Bachert teaches (claim 11) that its bioactive glass is present in the amount of 10-20 wt.% by dry weight of the bone graft material.  Such range overlaps with instant range of claim 8, thus rendering instant range prima facie obvious.  Thus, Bachert renders obvious instant claim 8.
With respect to instant claim 9, Bachert teaches ([0053]) that its bioactive glass particles are preferably 20-200 m.  Such range overlaps with instant range of claim 9, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Bachert renders obvious instant claim 9.
With respect to instant claims 2 and 4, as discussed above, Bachert’s bone graft material comprises calcium phosphate.  Bachert also teaches (claim 12 and [0032]) that various (which means more than one or several) calcium phosphate are contemplated and include, for example, -tricalcium phosphate as well as apatites such as hydroxyapatite.  Since Bachert teaches that various calcium phosphates can be used, it would have been obvious to one skilled in the art to use calcium phosphate comprising -tricalcium phosphate and hydroxyapatite with a reasonable expectation of success.  Although Bachert does not explicitly teach instant ranges for the individual  amounts of the -tricalcium phosphate and hydroxyapatite, Bachert generally teaches ([0066]) that its dry bone graft material can comprise about 55-65 by wt.% of calcium phosphate.  Under such general guidelines, instant ranges of clams 2 and 4 (for the individual  amounts of the -tricalcium phosphate and hydroxyapatite) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Bachert renders obvious instant claims 2 and 4.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7).
With respect to instant claim 3, Bachert does not teach 15-30 wt.% of monocalcium  phosphate monohydrate.  Engstrand (see pg.e1-1, right-hand column, 2nd paragraph) teaches that bone cement made from -tricalcium phosphate and monocalcium phosphate monohydrate have a short setting time of only a few minutes.  It would have been obvious to one skilled in the art to further add monocalcium phosphate monohydrate to Bachert’s calcium phosphate material comprising -tricalcium phosphate and hydroxyapatite with a reasonable expectation of achieving a short setting time of only a few minutes (besides, Bachert clearly state in [0032]) that its calcium phosphate can include any calcium salt known to those skilled in the art).  Furthermore, based on Bachert’s general teaching that ([0066]) that its dry bone graft material can comprise about 55-65 by wt.% of calcium phosphate, instant range of claim 3 for the monocalcium phosphate monohydrate would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.
Claim(s) 6-7  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Bagga et al (WO 2011/053719 A1).
Bachert does not explicitly teach using instant surfactant of claims 6 and 7.  Bagga teaches (pg.22, lines 18-28) that carriers such as poloxamer can improve the injectability and handling of bone graft material.  It would have been obvious to one skilled in the art to use carriers such as poloxamer (instant copolymers of polypropylene polyethylene glycol of claim 7) in Bachert’s bone graft material with a reasonable expectation of improving the injectability and handling of its bone graft material.  Also, determining the optimal amount of the poloxamer that improves the injectability and handling of the bone graft material would be within the scope of one of ordinary skill in the art (besides, Bachert states ([0066]) that its dry bone graft material can comprise 15-35 wt.% of a biocompatible polymer).  Thus, Bachert in view of Bagga renders obvious instant claims 6 and7. 
With respect to instant claim 11, Bachert does not explicitly teach instant minimum compressive strength of claim 11.  Bagga teaches (pg.31, Table I) that the average ultimate compressive strength of natural bone is 476.03 psi, which is equivalent to 3.3 MPa.  It would have been obvious to one skilled in the art to match the compressive strength of Bachert’s bone graft material to that of natural bone.  Thus, Bachert in view of Bagga renders obvious instant claim 11. 
Claim(s) 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7) and Burguera et al (“Injectable Calcium Phosphate Cement: Effects of Powder-to-Liquid Ratio and Needle Size”, Journal of Biomedical Materials Research (Part B. Applied Biomaterials), vol.84B (2), 2008, pg.493-502).
Bachert teaches ([0084]-[0086] and [0106]) that its flowable bone graft material can be provided in a kit containing two syringes - one for the dry bone graft material (calcium phosphate, bioactive glass, carboxymethyl cellulose and another (hydration syringe) for the fluid (such as saline).  Fluids are directly injected from the hydration syringe (through a connector) into the syringe containing the dry bone graft material thereby forming the flowable bone graft material in-situ in the syringe body that is cohesive and injectable.  Thus, Bachert teaches instant kit of claim 13 comprising instant components (a) and (b).  Furthermore, as already addressed in the paragraphs above, Bachert in view of Engstrand teaches (or renders obvious) instant dry material comprising 5-25 wt.% of bioactive glass powder, 15-40 wt.% of beta-tricalcium phosphate powder, 15-30 wt.% of monocalcium phosphate monohydrate, 5-15 wt.% of hydroxyapatite, and 5-7 wt.% of carboxy methyl cellulose.
Bachert does not teach instant limitation of claim 13 “the liquid component comprises 0.5 M solution in a ratio of 2.2 gram dry material/cc of liquid”.  However, Bachert does teach ([0028]) that injectability means the application of an injectable force of less than 140 N.  Burguera teaches (see pg.495, left-hand column, 3rd paragraph) that the calcium phosphate powder/liquid ratio for injectable bone fillers should be in the range of 2-4 because ratios of less than 2 provide specimens which are too weak mechanically and also teaches that ratios of 4 or greater provide pastes that are too dry.  Furthermore, in Fig.2, Burguera shows that the minimum injection force can be lowered from 250 N to less than 50 N for a powder/liquid ratio of 2 when the injection needle gauge size goes from 22 to 16 or lower.  Based on such teaching of Burguera, it would have been obvious to one skilled in the art to have the powder/liquid ratio to be greater than 2 grams dry material/cc of liquid in order to produce specimens that are mechanically strong and  less than 4 grams dry material/cc of liquid so as to make the formulations injectable.  Since gauge sizes of 10-16 are useful for orthopedic procedures (see Burguera, pg.494, right-hand column, 2nd paragraph under “Injectability Testing”, it would have been obvious to one skilled in the art to have the liquid component comprising 0.5 M and the powder/liquid ratio to be 2.2 (as recited n instant claim 13) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Bachert in view of Engstrand and Burguera renders obvious instant claims 13-15 and 18-20.
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7) and Burguera et al (“Injectable Calcium Phosphate Cement: Effects of Powder-to-Liquid Ratio and Needle Size”, Journal of Biomedical Materials Research (Part B. Applied Biomaterials), vol.84B (2), 2008, pg.493-502) as applied to claim 13 above, and further in view of in view of Bagga et al (WO 2011/053719 A1).
Bachert does not explicitly teach using instant surfactant of claims 16 and 17.  Bagga teaches (pg.22, lines 18-28) that carriers such as poloxamer can improve the injectability and handling of bone graft material.  It would have been obvious to one skilled in the art to use carriers such as poloxamer (instant copolymers of polypropylene polyethylene glycol of claim 7) in Bachert’s bone graft material with a reasonable expectation of improving the injectability and handling of its bone graft material.  Also, determining the optimal amount of the poloxamer that improves the injectability and handling of the bone graft material would be within the scope of one of ordinary skill in the art (besides, Bachert states ([0066]) that its dry bone graft material can comprise 15-35 wt.% of a biocompatible polymer).  Thus, Bachert in view of Engstrand and Burguera, and further in view of Bagga renders obvious instant claims 16 and 17. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of copending Application No. 17/168,589 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below:
Claim 1 of App.’589 teaches the following:

    PNG
    media_image1.png
    172
    436
    media_image1.png
    Greyscale

Thus, claims 1-8 and 10-12 of App.’589 render obvious instant claims 1-8 and 10-12.
Furthermore, claim 13 of App.’589 teaches the following: 

    PNG
    media_image2.png
    286
    409
    media_image2.png
    Greyscale

Thus, claims 13-20 of App.’589 render obvious instant claims 13-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 4, 2022